Citation Nr: 0027667	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  96-13 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington 
DC


THE ISSUES

1.  Entitlement to service connection for hepatitis and 
pityriasis rosea.

2.  Entitlement to a higher initial evaluation for 
hemorrhoids, currently rated noncompensably disabling.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran retired from active duty in March 1995 with over 
18 years' active military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision, which 
denied the veteran, in pertinent part, service 

connection for hepatitis and pityriasis rosea.  This 
determination granted the veteran service connection for 
hemorrhoids and rated this disorder as noncompensably 
disabling.  The veteran has expressed disagreement with the 
noncompensable disability rating assigned for his 
hemorrhoidal disorder as well as the RO's denial of service 
connection for hepatitis and pityriasis rosea.  

The veteran canceled hearings scheduled in March and June 
1997, and on the latter occasion did not request 
rescheduling.



FINDINGS OF FACT

1.  The veteran has proffered no competent (medical) evidence 
of current disability due to hepatitis or pityriasis rosea.

2.  The veteran does have large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences. 



CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
hepatitis and pityriasis rosea are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 10 percent rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7 and Part 4, Diagnostic Code 7336 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hepatitis and Pityriasis Rosea

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Furthermore, service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered in these claims is 
whether they are well grounded.  If not, they must fail and 
there is no further duty to assist the veteran in the 
development of the claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law promulgated by 
the United States Court of Appeals for Veterans Claims 
(Court) have resulted in what is, in effect, a three-prong 
test to determine whether a claim is well grounded.  There 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the injury or disease in service and the current 
disability (medical evidence).  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  To be well grounded, a claim must be support by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; evidence is required, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Caluza at 504.  

Hepatitis

The veteran's service medical records show that in March 1980 
the veteran was informed by a service department blood bank 
that a unit of blood he had donated in August 1979 was 
provided to an individual who subsequently had developed 
hepatitis.  The veteran was informed that his was not the 
only blood this individual received and even though his blood 
had tested negative for hepatitis B Surface Antigen there was 
still a chance that hepatitis could have been transmitted.  
The veteran was directed to have blood testing accomplished.  
This testing showed that the veteran's blood results were 
compatible with prior exposure to hepatitis B and that he had 
questionable immunity.  Further evaluation and/or treatment 
for hepatitis is not documented or otherwise shown in the 
subsequent service medical records or in the medical records 
received in May 1997 from the veteran's service department 
and compiled following his service retirement.

On VA examination in March 1997, the veteran reported that in 
1978 or 1979 he noted the onset of fatigue, icterus and 
anorexia.  He said he was diagnosed with having hepatitis B 
and treated with bed rest.  The symptoms reportedly gradually 
resolved with no recurrences.  Physical examination was 
essentially unremarkable with no clinical findings of 
jaundice or abnormality of the digestive system.  

In this case the veteran's service medical records show that 
his blood was tested in either 1979 or 1980 and found to be 
positive for prior exposure to hepatitis B.  There, however, 
were no findings of chronic hepatitis or residuals of 
hepatitis.  Moreover, post service medical records are 
negative for evidence of current hepatitis or residuals 
thereof.

The veteran maintains that physicians have informed him that 
he could no longer donate blood and that he would be a 
carrier of hepatitis B for the rest of his life.  
Notwithstanding this information, there is no medical 
evidence of a current disability related to his inservice 
laboratory findings.  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently demonstrated.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Without medical evidence of a current 
disability related to his inservice laboratory findings of 
hepatitis B exposure, the claim for service connection for 
hepatitis is implausible and must be denied as not well 
grounded.  Caluza, Supra, Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).


Pityriasis Rosea

The veteran's service medical records show that the veteran 
presented to a service department treatment facility in 
February 1987 with a rash on his arms and torso which had 
been itching for approximately two months.  Physical 
examination revealed rounded scaling patches of the arms, 
left forearms, and upper back with approximately 10 lesions.  
Pityriasis rosea versus xerosis was the diagnostic 
assessment.  The veteran was provided a topical cream.  No 
further clinical evaluation and/or treatment for pityriasis 
rosea is shown in the service medical records or in the post 
service clinical records of treatment provided to the veteran 
by his service department between March 1996 and February 
1997.  

On VA examination in March 1997 the veteran said that since 
1982 he has noted recurrent anterior chest and arm rashes 
when exposed to sunlight.  He noted that he was given a 
diagnosis of pityriasis rosea in service and that his problem 
with this disorder persists.  He said he received no recent 
treatment and presently had no rash.  Physical examination of 
the skin was negative for a rash of any kind. 

With respect to the veteran's claim for service connection 
for pityriasis rosea, the Board acknowledges that this 
disorder was evaluated and treated in service during the mid 
1980's.  However, later service records and post service 
clinical records fail to establish that the veteran currently 
has this disorder.  While the veteran maintains that he 
continues to have pityriasis rosea when he is exposed to 
sunlight, his contentions are not supported by the clinical 
data on file, which discloses no clinical findings and/or 
diagnosis of this disorder subsequent to his treatment in 
1986.  

As the veteran has not submitted evidence of a current skin 
disorder, which can reasonably be associated to the 
pityriasis rosea treated in service, the claim for service 
connection for pityriasis rosea is also not well grounded.  
Where there is no medical evidence of the claimed disorder 
during service or where there is no medical evidence linking 
the claimed disorder to service or any service event or 
experience or where the disorder is not currently 
demonstrated, the claim is not well grounded.  See Montgomery 
v. Brown, 4 Vet. App. 343 (1993).  

II.  Increased Evaluation for Hemorrhoids

The Board finds that the veteran's claim for a higher 
evaluation for a service-connected hemorrhoidal disorder is 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The relevant evidence has been developed and there 
is no further duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  Further, since this is an initial 
rating, the rule from Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, at the time of initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 125.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule of rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history so that the report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
adequately reflects all elements of a disability including 
the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2.  

The veteran's service medical records show that in December 
1993 the veteran presented to a service department treatment 
facility with symptoms of hemorrhoids.  On anal examination 
there were no external hemorrhoids.  Rectal examination 
however revealed a small thrombosed hemorrhoid at 3 o'clock.  
There were no prolapse hemorrhoids.  A small anal fissure and 
small hemorrhoid was the diagnostic assessment.  When 
examined in late January 1994 the veteran was found to have a 
right post quadrant thrombosed hemorrhoid and a post midline 
fissure in ano.  Digital examination revealed no further 
pathology.  There was blood on examination of the finger.  
Thrombosed hemorrhoids and fissure in ano were the diagnostic 
assessments.  Treatment included sitz baths and Anusol HC 
suppositories.

On VA examination in March 1997 the veteran said he has had a 
history of hemorrhoids since 1980 with primary symptoms 
consisting of anal discharge with bowel movements and 
occasional bleeding.  He also complained of frequent fecal 
leakage.  He reported no treatment or surgery for this 
disorder.  On physical examination of the digestive system 
there were no perianal lesions seen.  There were no anal 
lesions palpated on digital examination and no visible 
hemorrhoids.

When examined by VA in March 1999 the veteran complained of 
continuing problems with hemorrhoids, which he reported 
treating with Preparation H.  He further reported that his 
symptoms have been stable.  The examiner noted that there 
were no external hemorrhoids present on physical examination.  
The veteran's anal sphincter tone appeared to be somewhat 
decreased but intact.  No other perianal pathology was 
appreciated.  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent disability is 
called for in cases involving persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. Part 4, 
Diagnostic Code 7336.  

The Board finds that the veteran is not entitled to a 
compensable evaluation for his hemorrhoidal disorder.  VA 
examinations in March 1997 and March 1999 were both negative 
for hemorrhoids and treatment records on file compiled 
subsequent to service show no recent evaluation and/or 
treatment provided to the veteran for any recent pertinent 
complaints.  In essence, while the veteran complains of 
bleeding and leakage there is no evidence of the large 
thrombotic, or irreducible hemorrhoids with excessive tissue 
or with frequent recurrences required in order to receive a 
10 percent evaluation under Diagnostic Code 7336.  In 
addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.  Thus, a higher 
disability rating under these codes is also not warranted.

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected hemorrhoids as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran's service-connected hemorrhoids 
appear to have been relatively stable since the date of claim 
and a staged rating is not indicated.  

The Board has also considered granting the benefit of the 
doubt to the veteran but does not find that the evidence is 
approximately balanced such as to warrant its application.  


ORDER

The claims for service connection for hepatitis and 
pityriasis rosea are denied as not well grounded.

A higher initial evaluation for hemorrhoids is denied.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 


